OFFICE   OF THE   A’ITORNEY   GENERAL   OF   TkAS
                            AUSTIN




goaorableD. Richard Voges
countyAttorney
Yflsoncounty
ploresville,TeiGWJ                                            .

hsr sir2




an opinionof this



                                                                  :
                                      or not the Com-
   missioners'                       unty lcnyat their
                                       that they ad-
                                       Assessor and
                                      e purpose above

                         Vernon's Annotated CIvIl.Statutes, to
                         letter, contains the follow%ng provlelon

                   e Comlsslonero Court ohall
                                    sums of money
   to be gald monthly from the County Treasury as
   may be necessary to pay for clerical vork, tak-
   ing assw.sment.sand makIn out thp~tax rolls
   of the county, but such sums so alloved to be
   deducted from the amount allowed to the Aesessor
   an compensationupon the completion of said Ta
   rolls, provided the amount alloved the As~essob
t
I


I   @norable D. Richard Voges, Page 2


        by the ComMasLoners Court shall not exceed
        the compensationthat may be due the county
        to him f‘orassessing..
             “It l   *.”


              The foregoing provision was originally In the Article
    as appearsfrom the 1925 Revised Statutos previous to the in-
    clusion of the precedl&g proviso section nov appearing, vhlch
    lettarsection was inserted ln the amendnent of the Article by
    the42nd Leglslaturn, Ragula? Session, Acts 1931. Doing carried
    forvardIn all anendnents subsequent to the Acts of the 39th
    Leg:slature, Article 393'7,Rcvlsed Civil Statutes, 1925, in
    substantially the same langunge, the provision above quoted is
    sot limited in its application to only those counties mentioned
    in the proviso preceding.
            In construing such provisos, Sutherland on Statutom
    instruction, Section 223, p. 295, s$atesz
             "If it be a proviso to a particular section,
        it does not apply to others unless plalnlp in-
        tended. It should be construed with refcrcnce
        to the immedlatolypreceding parts of the clause
        to which it 1s attached. In other Words, the
        proviso will be so restricted Ln the absence of
        anything ln its terms, or the subject it deals
        vith, evincing an intention to give it a broader
        effect."
              It Is noted that as to
    day for clerical work. taklw as
    ioilsof the county, ihe stn‘i;uterequires the commissioners*court
    to allov same monthly, further providing that such amount as allov-
    ed Is to be deducted from the amount of compensationallowed the
    assessorfor assessing the property and not to exceed such amount.
    The making of such advancementsas say be necessary, a fact to be
    determinedby the commissioners'court upon proper and tluely ap-
    plicationby the tax assessor, may, under such Plndings, be said
    to be mandatory.
             Your are advised, therefore, that In the oplnlon of this
    departmentit is the duty of the commissioners’   court to make ad-
    vancementof such monthly suns to the tax assessor-collector   as




                                                                          ,
saorableDd Richard Voges,   Page 3


dredeterminedby the oourt to be necessary to pay for cleric&,
             asseesmentsand tmklng out the tax rolls of t,h~
countyas provliledin Article 3937, Vernon’8 Annotated Civil
gtatutes,which includes the salaries of those deputies assign-
(6 to such dutlee.

                                     Yours very truly
                                ATTORREY GEN'E:RAL
                                ATTORREY        OP TEXAS




              ~pp~oVEfij?EB
                          i2, 1941



              ATTORNEY GEUERAL b